 411310 NLRB No. 53ROBIN TRANSPORTATION1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In sec. I, par. 11, of his decision, the judge inadvertently statedthat ``Cohen'' responded that she did not want a raise in pay, when
in fact it was employee Delores Johnson who so responded.2The judge incorrectly cited F.W. Woolworth Co. 
and New Hori-zons for the Retarded. The correct citations are F.W. Woolworth
Co., 90 NLRB 289 (1950), and New Horizons for the Retarded, 283NLRB 1173 (1987).3The judge erroneously stated that Irwin Cohen is an officer ofthe Respondent. The parties stipulated that Cohen is an officer of
Robin Bus Company, Inc., and an agent of the Respondent.4The judge inadvertently stated that Cohen also told Serrano thathe knew she ``was with the other union.'' Serrano credibly testified
that Cohen stated that he knew she ``was on the other side,'' but
did not testify that he referred to ``the other union.''1All dates hereinafter unless otherwise indicated are in 1991.Robin Transportation, Ltd. and Janette Serranoand Delores Johnson. Cases 29±CA±15547 and29±CA±15893February 11, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn September 29, 1992, Administrative Law JudgeSteven B. Fish issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, to modify the remedy,2and to adopt the rec-ommended Order.We agree with the judge's conclusion that the Re-spondent violated Section 8(a)(3) and (1) of the Act
when it laid off and discharged employee Janette
Serrano because of her support for Local 1181 and to
prevent her from voting in the upcoming representation
election. In finding that the Respondent had knowledge
of Serrano's support for Local 1181, the judge relied
on Respondent Agent3Irwin Cohen's statements toSerrano that he knew she was on the other side4andto wait until March 15 (the date of the election) after
which he would get her a better run. He also relied on
Serrano's February 19, 1991 protest to the Respond-
ent's president, Jeff Cohen, that she knew nothing
about a union or medical benefits offered through a
union. The judge found that as a result of that protest
the Respondent believed Serrano was a supporter ofLocal 1181, rather than Local 917, the union favoredby the Respondent. In agreeing with the judge that the
Respondent knew of Serrano's support for Local 1181,
we do not rely on Serrano's protest to the Respond-
ent's president that she knew nothing about a union or
medical benefits offered through a union. Rather, we
find that Irwin Cohen's statements to Serrano that he
knew she was on the other side, and that she should
wait until March 15, after which he would get her a
better run, clearly show the Respondent's knowledge
of Serrano's support for Local 1181.The Respondent contends that the judge erroneouslycredited Serrano's testimony that on February 20 and
21 Irwin Cohen specifically referred to March 15 (the
date of the election) when he told her to wait until
after that date when he would get her a better run. The
Respondent contends that Cohen could not have re-
ferred to March 15 at that time because the election
date was not determined until February 25, 1991, the
date that the Regional Office sent a letter formalizing
the election arrangements. In support of this argument
the Respondent attached a copy of the February 25 let-
ter to its brief in support of exceptions. Although the
letter formalizes the arrangements, it does not preclude
the possibility that the election date was set prior to
February 20 and that Cohen was aware of the date at
that time. We also find it significant that the Respond-
ent did not call Irwin Cohen as a witness to rebut
Serrano's testimony about his alleged reference to
March 15, and did not present evidence at the hearing
regarding the date that the election arrangements were
determined. In view of the Respondent's failure to
present such evidence, we see no reason to disturb the
judge's crediting of Serrano's testimony.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge andorders that the Respondent, Robin Transportation, Ltd.,
Brooklyn, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Amy S. Krieger, Esq., for the General Counsel.Charles H. Rosenberg, Esq. (Goetz, Fitzpatrick & Flynn), ofNew York, New York, for the Respondent.DECISIONSTATEMENTOFTHE
CASESTEVENB. FISH, Administrative Law Judge. Pursuant tocharges filed in Case 29±CA±15547 by Janette Serrano, an
individual, the Regional Director for Region 29 issued a
complaint and notice of hearing on April 25, 1991,1allegingthat Robin Transportation, Inc. laid off and subsequently dis-
charged Serrano, because Serrano supported or assisted Local
1181±1061, Amalgamated Transit Union, AFL±CIO (Local 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Although every apparent or nonapparent conflict in the evidencemay not have been specifically resolved here, my findings are based
on my examination of the entire record, my observation of the wit-
nesses' demeanor while testifying, and my evaluation of the reli-
ability of their testimony. Accordingly, any testimony which is in-
consistent with or contrary to my findings is discredited.3As noted, this was the first time that Johnson, who had been em-ployed since September 1988, had been told or heard about Re-
spondent having a union.1181 or the Union) and in order to prevent Serrano from vot-ing in an election scheduled involving Respondent's employ-
ees.Pursuant to charges and amended charges filed in Case29±CA±15893, by Delores Johnson, an individual, the Re-
gional Director issued a complaint and a notice of hearing
on September 26, alleging in substance that Respondent vio-
lated Section 8(a)(1) of the Act by warning and admonishing
Johnson concerning her support and involvement with Local
1181, threatening her with less favorable treatment because
she had supported Local 1181, and Section 8(a)(1) and (4)
of the Act by conditioning her future employment with Re-
spondent and her recall from layoff status, on her withdrawal
of the unfair labor practice charges that she filed in Case 29±
CA±15883.On January 7, 1992, the Regional Director issued an orderconsolidating the above two cases for trial, which was heard
before me on May 11, 1992, in Brooklyn, New York. Briefs
have been filed by Respondent and the General Counsel andhave been carefully considered. Based on my review of the
entire record,2I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
Respondent is a limited partnership existing by virtue ofthe laws of the State of New York, with its principal office
and place of business on Neptune Avenue in Brooklyn, New
York, where it is engaged in the business of providing
ambulette and bus transportation services. During the past
year, Respondent, in the course and conduct of its business
operations, derived gross revenues in excess of $250,000,
and purchased and received at its Neptune Avenue facility
parts and other goods and materials valued in excess of
$50,000 directly from enterprises located outside the State of
New York. Respondent admits and I find that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.It is also admitted and I so find that Local 1181 is, andhas been at all times material, a labor organization within the
meaning of Section 2(5) of the Act.FactsRespondent is engaged in the business of transporting pre-school handicapped children to and from schools and day
programs. It employs approximately 60 employees, which in-
cludes drivers and matrons or escorts who perform this work
in minivans, which accommodate 18±20 passengers. Robin
Bus Company, Inc. is an affiliated company and a single in-
tegrated enterprise with Respondent, located at the same fa-
cilities, and is engaged in the business of transporting handi-
capped adults to and from hospitals, doctors' offices, and
clinics in ambulettes, which employs approximately 10 driv-
ers.Generally, the drivers for Respondent will pick up the ve-hicle at Respondent's facility and pick up the matron on
route to the first stop. Occasionally, the matron will come to
the facility at the start of the day and begin the run with the
driver.Irwin Cohen known as ``Wimpy'' and Jeffrey or JeffCohen are father and son, and officers and agents of both
Respondent and Robin Bus.Serrano and Johnson were both employed by Respondentas matrons, commencing in September 1989 and September
1988, respectively. According to the contradicted testimony
of Johnson and Serrano, they were not aware of any union
representing the employees of Respondent or Robin Bus until
after Local 1181 began its organizing campaign in November
1990.Serrano signed a card for Local 1181; distributed cards toand solicited other employees to join, Local 1181 during the
months of December 1990 and January and February 1991;
and attended a union meeting held on February 1991 at a
diner on Cropsey Avenue in Brooklyn. These conversations
and solicitations for the Union all took place away from the
premises of Respondent, mainly in Coney Island where
Serrano lives. Jeff Cohen testified that he had no knowledge
of whether Serrano distributed any cards for Local 1181 or
of any other activities by her on behalf of any union. Irwin
``Wimpy'' Cohen did not testify.In December 1990, Johnson was approached by JeffCohen in the garage area of the shop. Cohen told Johnson
that ``he has a union, Local 917.'' Cohen informed Johnson
that Local 917 offered benefits, including a $10,000 life in-
surance coverage, and eye and dental coverage. Johnson re-
plied that this wasn't enough coverage for her because she
had five children and needed more coverage. Cohen added
that if she joined Local 917, she would have to pay dues and
her pay would therefore go down. Johnson responded that
she couldn't afford to lose any pay, and did not want to sign
up for Local 917 because it didn't benefit her.3On December 28, 1990, Local 1181 filed a representationpetition in Case 29±RC±7762, seeking to represent various
classifications of Respondent's employees including drivers
and matrons.On January 9, 1991, Johnson was informed by her driverthat he had been instructed to bring her to see Anthony to
sign up for a union. After her run was completed, she was
brought to Respondent's facility to the office. Present were
Anthony Ciro, the dispatcher for the ambulette drivers, her
driver, an ambulette driver, and Jeff Cohen. Johnson asked
Cohen, ``Jeff, did you want me''? Cohen replied no, but that
Anthony wanted her. Ciro told Johnson in Cohen's presence
that Respondent was going to become a unionized shop, and
everyone working there had to be in the Union. He handed
Johnson a card and a checkoff authorization for Local 917,
IBT (Local 917). Johnson asked what kind of coverage Local
917 offered and whether it included vacation, sick days, and
a raise in pay. Ciro replied no. Cohen then chimed in that
busdrivers and matrons did not get these benefits. Johnson
then asked how much money would be deducted from her
salary and how long she had before she had to join the 413ROBIN TRANSPORTATION4On prior occasions, Serrano had asked Velez not to smoke onthe bus, and Velez would reply that he knew but he would from
time to time keep a cigar in his mouth but would not light it.5Contrary to the testimony of Cohen, I credit the testimony ofSerrano, corroborated by Johnson who heard the exchange over the
radio, that there was no yelling or screaming during this incident.6As noted, March 15 was the date of the election.Union. Ciro replied that $20 a month would be deductedfrom her pay and that she would have 90 days to join. John-
son responded that she could not afford to lose $20 from her
pay, and did not want to sign to join Local 917.At that point, Jeff Cohen asked Johnson to follow him outof the office and into the garage. Cohen told Johnson,
``Delores, you know I can say I never said this.'' Johnson
replied that she knew. Cohen then informed her that Local
1181 was trying to get in and was a better union for the driv-
ers and matrons, but their demands were too high. Cohen
added maybe Respondent could do something to prevent the
drop in pay if she joined Local 917. Cohen responded that
she didn't want a raise in pay, but just wanted to wait.On January 18, a hearing was held at the Regional Officeon the representation petition filed by Local 1181. Local 917
was permitted to intervene at the hearing on the basis of its
purported collective-bargaining agreement with Respondent,
which both Local 917 and Responded asserted as a bar to
the petition. Local 1181 contended that the contract could not
constitute a bar to an election, because it had not been en-
forced. During the course of the hearing, Respondent and
Local 917 refused to comply with the hearing officer's re-
peated direction to submit a complete unredacted copy of the
collective-bargaining agreement to a witness for identifica-
tion, because of their concerns that Local 1181 would receive
a copy of the agreement, which Local 917 and Respondent
considered confidential. In view of this position taken by Re-
spondent and Local 917, the Regional Director concluded in
a Decision and Direction of Election, issued on February 6,
that the record was insufficient to establish the existence of
adequate contract constituting a bar to the petition. Accord-
ingly, an election was directed in a unit consisting of all
drivers, matrons, mechanics, assistant dispatchers, and dis-
patchers employed by the Employer (Respondent and Robin
Bus) at its facilities in Brooklyn, New York.Respondent received a copy of the Decision and Directionof Election on or about February 12, and an election was
subsequently scheduled for March 15, with both Local 917
and Local 1181 appearing on the ballot.As noted, on February 14, Serrano attended a union meet-ing at a diner. During this meeting, the business agent for
Local 1181 informed the employees present that an election
would be held sometime in March.Meanwhile, in early January, Serrano applied to Medicaidfor health insurance benefits. At that time, she brought a
form from Medicaid to Respondent, and gave it to Respond-
ent's clerical staff to be filled out. She received the form in
an envelope from one of Respondent's secretaries, and with-
out opening the envelope or reading the form, submitted it
to Medicaid. Two to three weeks later she received a letter
from Medicaid rejecting her application for benefits. Some-
time in February, Serrano went to the Medicaid office to find
out why she had been rejected. She was told that Respondent
had indicated on the form that she was covered by a union
benefit plan. She replied that she never knew of any union
and didn't know why Respondent had said that she was cov-
ered by a union. She asked for and received a copy of the
form filled out by Respondent, which indeed indicated that
group health insurance was available for Serrano and her
family at no cost to the employee, ``through union.'' Interest-
ingly, although the form also calls for more specific details
concerning the alleged coverage, such as the name and ad-dress of the insurance carrier, policy number, group number,and the types of medical services covered, these portions of
the form were left blank.On or about February 12, Serrano showed the form toIrwin ``Wimpy'' Cohen and told Wimpy that she was re-
jected by Medicaid, because Respondent had put ``Union''
on the form. Wimpy told Serrano to wait until his son Jeff
returned from vacation and speak to him about it. Thus, on
February 19, Serrano showed Jeff Cohen the letter and in-
formed him that she had been rejected for medical benefits
because Respondent had stated on the form that there was a
union. She added that she didn't know anything about a
union, and asked why he had said so on the form. Jeff Cohen
replied that there was a union, but he was not supposed to
tell her about it, and suggested that she see Anthony, the dis-
patcher about it.The next morning, February 20, Serrano went to see JeffCohen. She asked Cohen to change her run or give her an-
other driver, because she didn't care for the way her driver,
Hector Velez, drove the vehicle, and because they didn't get
along with each other. Cohen told Serrano that he couldn't
change her route at that time, but asked her to make her re-
quest in writing so that he would have it on record. Cohen
gave her a pen and paper and dictated to her what she should
write. The document, dated February 20, reads: ``To whom
it may concern. I Janette Serrano cannot get along with my
driver, Hector Velez.''That same afternoon, at the completion of the run, after allthe children were dropped off, Velez lit up a pipe and began
to smoke. Serrano asked Velez to stop smoking because it
was making her sick.4Velez replied that he would not stopand continued to smoke. Serrano then called Jeff Cohen on
the radio and told him that Velez was smoking on the bus,
that she was pregnant, and that it was making her sick.
Cohen asked to speak to Velez and inquired if there were
any children on the bus. Velez said no. Cohen told Velez and
Serrano to come in after their run to speak to him.5On the way back to the garage, the van driven by Velezwith Serrano stopped at a gas station to fill up with gas.
Serrano saw another van of Respondent's, driven by ``Fran-
cois'' with Johnson as matron, and asked to ride back to Re-
spondent's premises with them while Velez finished putting
gas in the van. They agreed and transported Serrano to Re-
spondent's facility, where she spoke with Jeff Cohen in the
presence of Wimpy Cohen. Jeff Cohen informed Serrano that
he would have to lay her off. She asked what for? Cohen
replied that he had received a complaint. Serrano inquired if
it was a complaint about her or her driver Velez. Cohen did
not answer, and at that moment Velez pulled up, and Cohen
went over to speak to him.Wimpy Cohen then took Serrano over to the side, put hisarm around her, and told her not to worry and to wait until
after March 15,6after which he promised to get her a betterrun. Cohen added that in the meantime she could go on
Medicaid. Serrano asked why she was laid off? Cohen re- 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7As noted, Serrano had been informed by Jeff Cohen on February20 that she was being laid off, because Respondent received a com-
plaint.8According to Respondent's position paper submitted by its attor-ney to the Region, Serrano was discharged because she was ``in-
volved in loud and seemingly uncontrolled bickering, in violation of
an essential company rule, which requires that operators and escorts
working on a bus must perform their respective functions in a quiet,
disciplined manner, with complete concentration on the children on
the bus, on each child who enters and departs from the bus.'' The
letter added that the employees must perform their function in a
``calm, orderly manner ... to assure that the children are not fright-

ened and are properly attended to.''sponded that she should come in the next day and talk tohim.The next day, February 21, Serrano returned to the facility,as she had been instructed to do by Wimpy Cohen. She was
accompanied by her boyfriend Roberto Diaz, who although
not in the room at the time, overheard part of the conversa-
tion between Serrano and Wimpy Cohen through the open
door. Serrano again asked Cohen why she was laid off, be-
cause she still wanted to work. Wimpy Cohen told Serrano
that he knew that she was on the other side and was with
the other union, and that he had told her to wait until after
March 15, and he would get her a better run. Serrano insisted
that she still wanted to work. Cohen concluded the conversa-
tion by telling Serrano to return the next week when his son
Jeff would be there.On February 25, Serrano obtained a letter from CarolMagaro, program coordinator for Lou Memorial Child Cen-
ter, which is the client of Respondent that Serrano serviced.
The letter indicates that she received no complaints from par-
ents, nor did she make any complaints to Respondent regard-
ing the performance of Serrano as a bus matron on the vehi-
cle which transported children to its program.7The next day, February 26, Serrano returned to Respond-ent's facility accompanied by Diaz, and met with Jeff and
Wimpy Cohen. Serrano again asked why she was being laid
off because Respondent received a complaint and asked for
a letter for unemployment giving the reasons. Jeff Cohen re-
plied, ``Just put down lack of work.'' Diaz asked how Re-
spondent could say lack of work, when Respondent hired
someone else to do her run. Wimpy Cohen responded that
it was none of Diaz' business; it was Respondent's business.
Diaz reminded Serrano that she also needed the letter for
Medicaid and housing. Cohen replied that he would prepare
a letter stating the last day of her employment, and if anyone
wanted to know the reason for the layoff, they could call
him. Cohen told her to come in the next day to pick up the
letter.The following day, February 27, Serrano sent Diaz to pickup the letter, because she had to go to Medicaid. When Diaz
brought the letter to her, it was in an envelope. When
Serrano opened it, she read it, and the letter stated (for the
first time) that Serrano was terminated on February 20, and
if anyone required further information, he (Jeff Cohen)
should be contacted. Serrano was quite surprised to learn that
she had been terminated. She immediately called Jeff Cohen
and asked why he had put terminated on the letter, when he
had previously told her that she had been laid off. Cohen re-
plied, ``It means the same thing.'' Serrano responded that ac-
cording to her terminated means fired, and if she was fired
where was her last check. Cohen answered that she could
come in latter that day to pick up her check.As instructed, Serrano returned to the facility with Diazlater that day. Jeff Cohen was not present, so Serrano in-
formed Wimpy Cohen that his son had put down in the letter
that she was terminated, and she was there to pick up her
check. Wimpy Cohen reacted with shock and surprise to the
news that she had been terminated, but he reminded her that
he had told her to wait until after March 15 and ``not to lookfor trouble.'' Serrano replied that she was tired of waitingand that she still wanted to work. The above description of
the various conversations between Serrano and the Cohens is
based on a synthesis of the credited testimony of the various
witnesses who have testified. I have generally credited the
testimony of Serrano whom I found to be a straightforward,
candid, and believable witness, as opposed to Jeff Cohen
whose testimony was not impressive. Significantly, Serrano's
testimony was essentially corroborated by Diaz, while
Wimpy Cohen did not testify here. Thus, the statements at-
tributed to him, which I have related above, were not denied.Jeff Cohen did testify concerning the decision to dischargeSerrano, which he asserts that he made on February 20. Ac-
cording to Jeff Cohen after he heard over the radio, ``arguing
and screaming going on in the vehicle ... which jeopard-

izes the safety and operation of the vehicle,'' he decided that
both Velez and Serrano would have to be discharged imme-
diately. Cohen added that he did not know, nor would it have
mattered whether there were children on the bus at the timeof the incident. With respect to the alleged ``arguing and
screaming,'' Cohen, when further pressed, admitted that he
just heard some ``quarreling.'' ``I couldn't make out what
was going on.'' He further admitted that he could not under-
stand any of the words used by either Velez or Serrano.8At the hearing, for the first time, Cohen testified to someadditional instances of Serrano's alleged unacceptable con-
duct, which presumably also contributed to the decision to
discharge her. Thus, about 6 months prior to her discharge,
in about September or October 1990, Diaz was to become
involved in an altercation with one of Respondent's mechan-
ics, and Diaz was removed from the shop. Cohen, at that
time, told Serrano that she must keep personal matters out
of Respondent's business and that Diaz had disrupted Re-
spondent's operations.Cohen also testified that he had received complaints fromother drivers that Serrano was difficult to work with and had
a volatile nature. According to Cohen, he received such a
complaint about Serrano from driver Vinny DiGeorge in
September 1990 and from Mario Ochiogrosso in May 1989.
Cohen admits that he never spoke to Serrano about or dis-
ciplined her based on these alleged complaints. Cohen also
admitted that it was not uncommon for drivers to complain
about matrons and for matrons to complain about drivers in
Respondent's employ.Cohen also conceded that Respondent has in the past re-ceived requests from employees to be transferred to another
run, and that he would accommodate such requests, if he felt
``it was in the best interest of the Company,'' and in fact
that he has in the past granted such requests for a transfer
of routes. Cohen furnished no testimony as to why he did
not believe it was in the best interest of Respondent to trans-
fer Serrano to another route, as she had requested. 415ROBIN TRANSPORTATION9Serrano has not been recalled to work.10Johnson did not testify as to how she knew the run had beenstaffed by someone else for a week, nor did she know the name of
the matron whom she claims replaced her for that 1 week.11It is clear that the requirement of employer knowledge of unionactivities is satisfied where the General Counsel proves that the em-ContinuedAs I have described above, Jeff Cohen testified that onFebruary 20, after hearing the alleged ``quarreling'' between
Velez and Serrano, he decided to discharge both of them at
that time. He further testified that he instructed his father
Wimpy to carry out his order to discharge Velez and Serrano
on February 20 when they come in from their run, and that
to the best of his knowledge, they were discharged on that
day. However, Cohen did not testify as to how he acquired
the knowledge that Velez or Serrano was terminated on Feb-
ruary 20, and no payroll records or other evidence was pre-
sented to establish his contention in this regard. As detailed
above, Wimpy Cohen did not testify, so he did not corrobo-
rate Jeff's testimony that either Serrano or Velez was termi-
nated on February 20.According to Cohen, the only employees discharged byRespondent from February 1991 to the end of 1991 were
Velez and Serrano. However, in the winter of 1991, a driver
and a matron employed by Respondent, left a young child
on a bus, went to breakfast, and returned and found the child
crying. Neither the driver nor the matron was terminated by
Respondent as a result of this incident.On March 15, the NLRB election was held, in whichDelores Johnson acted as the observer for Local 1181. The
results were 22 votes for Local 1181 and 43 votes for Local
917. On May 6, Local 917 was certified as the collective-
bargaining representative for Respondent's employees in the
appropriate unit.Two days after the election, Johnson telephone Jeff Cohen.She congratulated him for winning the election, and added
that she knew that he was mad at her, but she was only try-
ing to better her benefits to raise her children. She added that
when she would ask him for a raise, he would answer that
she was already the highest paid matron and that she made
too much money. Cohen responded that Johnson shouldn't
have involved herself with the Union, because he had done
favors for her. He reminded her that he had allowed her
daughter to work in her place so she wouldn't lose any pay,
when she had to attend a funeral.A few minutes after this conversation ended, Jeff Cohencalled Johnson and told her to call his father. She did so and
Wimpy asked what she had told Jeff. She related the con-
versation as outlined above, and added that she favored
Local 1181, because it gave more benefits than Local 917.
She asked if she was still working, and Wimpy told her to
come to work or see him on Monday.Subsequently, Johnson was transferred from working onthe Lou Memorial Child Care Center run to the Brookdale
Hospital run. On July 24, Johnson was laid off from workat the end of the Brookdale seasonal run. She wrote to Local
917 complaining about both the transfer and the layoff. A
grievance was subsequently filed concerning these matters by
Local 917. At a grievance meeting held on July 24, it was
agreed that Johnson would be compensated an extra $15 per
week to make up for the extra work caused by the transfer.
Respondent would not terminate the employee employed on
Johnson's previous run, and told Johnson to ``collect unem-
ployment.''On July 30, 1991, Johnson filed an unfair labor practicecharge in Case 29±CA±15883 alleging in substance that Re-
spondent transferred and subsequently laid off Johnson be-
cause of her activities on behalf of Local 1181. A copy ofthe charge was served on Respondent by registered mail onJuly 31.On August 3, Johnson was called by Mario Ambrosio, anofficial of Local 917, and told to meet him at Respondent's
premises. During the course of their discussing Johnson's
grievance concerning her transfer and layoff, Jeff Cohen
made reference to the Board charges. He told Johnson to
leave the premises, because she had gone to the Labor
Board. Cohen added that she was not to report to work until
the Labor Board case was settled, even if there was work for
her in September.Johnson was subsequently recalled to work at theBrookdale run on September 20.9She was called byAmbrosio of Local 917 and asked if she wanted to return to
work. However, according to Johnson, the Brookdale run had
started the week before, on September 13, and another ma-
tron had been employed for that week.10Cohen testified onthe other hand that Johnson was recalled to work in Sep-
tember on the first day that the Brookdale run began. No
payroll records or other evidence was introduced by either
party as to when the Brookdale run began in September
1991, or whether Johnson was recalled at that time.II. ANALYSISA. Case 29±CA±15547In analyzing the above case under the standards set forthin Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st. Cir. 1981), cert. denied 455 U.S. 989 (1982), and ap-
proved by the Supreme Court in NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983), it first becomesnecessary to decide whether the General Counsel has estab-
lished that union activity was a motivating factor in Re-
spondent's decisions to lay off and terminate Serrano.In that connection, Respondent argues strenuously that nosuch finding is warranted because the evidence does not
show that Respondent was aware of any union activities en-
gaged in by Serrano. Respondent observes correctly that all
the union activities engaged in by Serrano, i.e., her signing
a union card, soliciting other employees to sign cards, and
attending a union meeting, all took place outside the prem-
ises of Respondent. Respondent additionally observes that it
employs 70±80 employees, and the employees spend very lit-
tle time at its facility. Accordingly, Respondent argues that
there is no basis in the record for inferring knowledge of
Serrano's union activity. I do not agree.I note initially that it is well settled that direct evidenceis not the only means by which an employer's knowledge of
union may be established. Knowledge may also be inferred
from all the circumstances. Dentech Corp., 294 NLRB 924,955 (1989); NLRB v. Fred Stark, 525 F.2d 422, 431 fn. 8(2d Cir. 1975). I conclude that the record contains ample evi-
dence, which compellingly establishes that Respondent knew,
or at the very least suspected,11that Serrano was a supporter 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployer suspects or believes that the employee is engaged in such ac-tivities. Respond First Aid, 299 NLRB 167, 169 fn. 13 (1990).12I note that Wimpy Cohen's promise to assign Serrano to a betterrun, if she accepted her layoff and not return until after the election
(thereby not voting in the election), could be construed as an unlaw-
ful promise of benefit in violation of Sec. 8(a)(1) of the Act. How-
ever, because the complaint does not so allege, and no such conten-
tion was made by the General Counsel, I do not deem it appropriate
to make such a finding. However, I can and do rely on this state-
ment to establish animus and discriminatory motivation.13I again emphasize the significance of Resondent's failure to callWimpy Cohen as a witness, its representative who according to Jeff
Cohen discharged Serrano and Velez on February 20.of Local 1181 and was not in favor of Local 917, the incum-bent Union, which the record demonstrates Respondent pre-
ferred.Thus, on February 19 (the day before her layoff), Serranoafter being rejected for Medicaid benefits, because Respond-
ent had falsely indicated on a Medicaid form that she was
receiving medical benefits under a union plan, protested to
Jeff Cohen that she did not know anything about a union,
and questioned why Cohen had said so on the form. Cohen
insisted that there was a union, but that he was not supposed
to tell her about it. It is noteworthy that this conversation
took place a week after Respondent had received a Decision
and Direction of Election from the Region finding that con-
trary to the assertion of Respondent and Local 917, the con-
tract allegedly in force between them did not constitute a bar
to an election. It is especially noteworthy that during the
course of the representation hearing, held on January 18,
Local 1181 took the position that the contract asserted by
Local 917 and Respondent to be a bar to an election was not
enforced. Thus, when Serrano on February 19 told Cohen
that she knew nothing about a union or any medical benefits
from the Union, she was clearly supporting the position
taken by Local 1181 at the hearing, i.e., that the contract be-
tween Respondent and Local 917 had not been enforced. Ac-
cordingly, I conclude that as a result of this incident, Re-
spondent believed that Serrano was a supporter of Local
1181 and was not in favor of Local 917, the incumbent
union preferred by Respondent.Even more substantial evidence of Respondent's knowl-edge of Serrano's union activities is demonstrated by the re-
marks made to Serrano by Respondent's officer, supervisor,
and agent Wimpy Cohen. I have found above, based on the
credited undenied testimony of Serrano, that after she was in-
formed of her layoff on February 20 by Jeff Cohen, Wimpy
Cohen took her aside and told her not to worry, and to wait
until after March 15 (the date of the election) after which he
promised to get her a better run. The next day when Serrano
again spoke to Wimpy Cohen to inquire why she was laid
off, Wimpy told her that he knew that she was on the other
side and was with the other union, and again urged her to
wait until after March 15. These statements of Wimpy
Cohen, particularly his remarks that Serrano was on the other
side and was with the other Union, are more than sufficient
to establish that Respondent knew or at least believed that
Serrano was a supporter of Local 1181 and did not support
Local 917. Van Dyne Crotty Co., 297 NLRB 899 (1990);Pinkerton's Inc., 295 NLRB 538 (1989); Respond First Aid,supra.Additionally, the record reveals, as noted that Serrano waslaid off on February 20, 1 day after the incident involving
the Medicaid form, where she protested that she knew noth-
ing about Local 917, thereby inferentially supporting Local
1181 as I have found, 1 week after the Decision and Direc-
tion of Election was issued, and less than a month before the
election was scheduled to be held. This highly suspect timing
of the layoff, and the subsequent discharge, lends substantial
support to the General Counsel's prima facie case that pro-
tected conduct was a motivating factor in these decisions.
Respond First Aid, supra; Vemco, Inc., 304 NLRB 911(1991); Resolute Realty Management Corp., 297 NLRB 679(1990).Moreover, the statements made to Serrano by WimpyCohen on February 20 and 21 to the effect that Serrano
should not worry about her layoff and to wait until after
March 15 (the date of the election) at which time she would
get a better run12and his making reference to her being onthe other side and with the other Union constitutes persuasive
evidence of animus toward the Union as well as evidence of
discriminatory motivation.I, therefore, conclude that the General Counsel has estab-lished a strong prima facie case that Respondent laid off
Serrano on February 20, because it believed her to be a sup-
porter of Local 1181, and to prevent her from voting in the
March 15 election, and then when she refused to willingly
accept this layoff and persisted in demanding explanations
for the layoff, Respondent terminated her because of her per-
ceived support for Local 1181 and her failure to support
Local 917.In light of the General Counsel's strong prima facie show-ing of discrimination, the Respondent's burden under WrightLine, supra, to demonstrate by a preponderance of the evi-dence that it would have taken the same actions against
Serrano absent her union activities, is heavy and substantial.
Vemco, supra; Resolute Realty, supra.I find that Respondent has fallen far short of meeting itsburden in that regard. Respondent contends and Jeff Cohen
testified that it terminated Serrano on February 20 because
of the ``yelling and screaming'' that Cohen overheard over
the radio during the alleged confrontation between Serrano
and Velez on that day. However, because I found above that
in fact there was no yelling or screaming during this ``con-
frontation,'' and that in fact Serrano was not discharged on
February 20, but only laid off until after the election, Re-
spondent's defense fails to withstand scrutiny based on the
findings above.13Moreover, it is highly significant that although Respondentasserts that it discharged Serrano for her actions during this
argument with Velez, at no time did it ever inform her that
this was the reason for Respondent's decision. I note in this
connection that even when it first notified Serrano of its de-
cision to terminate rather than lay her off by letter dated Feb-
ruary 26, and given to her boyfriend on February 27, the rea-
son for its action was not given, although Respondent knew
that Serrano was pressing it for an explanation of why she
had been laid off. Respondent's failure to disclose to Serrano
at the time of discharge, or at any other time, the asserted
reason for its decision, substantially detracts from Respond-
ent's ability to meet its Wright Line burden, that it wouldhave terminated her absent her protested conduct. HudsonNeckwear, 302 NLRB 93 (1991). 417ROBIN TRANSPORTATION14I would also note that these instances all allegedly occurred sev-eral months before the discharge. No disciplinary action was taken
against Serrano at the time of these incidents, and Cohen admits that
he never even spoke to Serrano about the alleged complaints of
other drivers about her.15It would also be appropriate to draw an adverse inference fromRespondent's failure to call Wimpy Cohen, that his testimony would
not have been favorable to Respondent on this point, as well as to
other matters pertaining to him including his conversations with
Serrano. Redwood Empire, 296 NLRB 369 (1989); InternationalAutomated Machines, 285 NLRB 1122, 1123 (1987).16Note that I have found above that Cohen did in fact ask whetherthere were children on the bus at the time.Indeed, not only did Respondent never inform Serrano ofthis asserted reason for the discharge, but in fact it initially
told her she would be laid off until after March 15 (the date
of the election), because of an alleged complaint about her
that Respondent had allegedly received. When Serrano would
not willingly accept this layoff (with a promise of a better
run, when she returned after the election), and obtained a let-
ter from the customer that she serviced that no such com-
plaints were made to Respondent about her, Respondent
changed its story again, and asserted that she was laid off
for lack of work. When Serrano, through her boyfriend,
questioned this explanation, because someone else had taken
over Serrano's route, Respondent promised a letter explain-
ing the layoff. As noted, this letter for the first time changed
Respondent's action from layoff to termination and gave no
reason. Additionally, at trial Respondent, by Jeff Cohen, tes-
tified to some additional alleged reasons for the discharge,
which had never been mentioned either to Serrano or in Re-
spondent's position paper submitted to the Region, as having
any bearing on the decision. Thus, Cohen testified to an inci-
dent involving Serrano's boyfriend disrupting the premises,
and alleged complaints made about her by two other driv-
ers.14In this regard, the Board has long held that when anemployer vacillates in offering a consistent explanation for
its actions, an inference is warranted that the real reason for
its actions is not among those asserted. Resolute Realty,supra; Kenrich Petrochemicals, 294 NLRB 519, 533 (1989),P*I*E National, 282 NLRB 1060, 1064±1065 (1987).I, therefore, conclude that it is appropriate to draw suchan inference in this case, which also substantially detracts
from the validity of Respondent's defense and its attempt to
meet its Wright Line burden of proof.Respondent places its principal reliance in defending itsactions on its assertion that it discharged Velez at the same
time and for the same reason as it did Serrano, i.e., the ``dis-
pute or ``fracas'' between them on the bus on February 20.
In that connection, Respondent argues that this fact ``dispels
beyond any question the notion that the February 20th inci-
dent was not the precipitating cause of Ms. Serrano's dis-
charge.'' I disagree with both Respondent's analysis of the
facts, as well as its conclusions to be drawn from such facts
even if these facts were found as Respondent claims. Once
again, I note that I have found, contrary to Respondent's as-
sertion, that it has not established that Serrano was dis-
charged on February 20, and that she was only laid off at
that time until after the election. I am also not persuaded that
Respondent has established by a preponderance of the evi-
dence that it discharged Velez on February 20 or at any time
for that matter.In that regard, Respondent's only evidence consists of JeffCohen's testimony that he instructed his father Wimpy to
discharge both Serrano and Velez on February 20, and that
to the best of his knowledge, they were discharged on that
day. Cohen did not even testify as to how he acquired this
knowledge, or even that he had spoken to his father about
whether these instructions were carried out. More signifi-cantly, Wimpy Cohen did not testify, Respondent gave noreason that it did not call him as a witness, and thus there
is no reliable evidence on this record that Velez was dis-
charged on February 20 or at any time. Indeed, because I
have found above that Wimpy Cohen did not inform Serrano
that she was discharged on September 20, as Jeff Cohen
claims he so instructed his father, it is reasonable to assume,
which I do particularly in the absence of Wimpy's testimony,
that Velez was not so informed as well.15I also note thatRespondent introduced no payroll or other records which
could easily have established that Velez was discharged on
February 20 as it claims.Moreover, even if it is found that Respondent did in factterminate Velez on that date or thereafter, this would not be
sufficient in itself to meet Respondent's Wright Line burden.Thus, it is conceivable that Respondent may have had other
reasons for wanting to discharge Velez, and that it used the
opportunity of his confrontation with Serrano to also rid
itself of an employee whom it believed supported the Union
at the same time. In that regard, Serrano complained to Jeff
Cohen that Velez was an unsafe driver, and related in her
testimony an incident where a customer complained to
Wimpy Cohen about Velez' driving.Additionally, I conclude that there is little question thatVelez was clearly the instigator of whatever argument ensued
between her and Serrano, because he was violating Respond-
ent's rule against smoking on the bus. I credit Serrano in this
regard, and conclude contrary to Jeff Cohen's testimony that
Respondent prohibited smoking in the bus at any time re-
gardless of whether there were any children on the bus. The
testimony of Jeff Cohen with respect to this issue is dis-
ingenuous and unpersuasive. Thus, he testified that it was not
against Respondent's policy for Velez to smoke on the bus,
and that he didn't even inquire about that.16Jeff Cohen alsotestified that it didn't matter to him whether there were chil-
dren on the bus at the time of the argument between Velez
and Serrano, as an apparent justification to support his denial
that he asked about that subject. However, this position is
contrary to his own attorney's position paper as well as com-
mon sense. Thus, the position paper emphasized that the em-
ployees must perform their functions ``in a quiet disciplined
manner, with complete concentration on the children in thebus, on each child who enters and departs from the bus to
assure that the children are not frightened and are properly
attended to.''Although it is of course true that in some circumstancesconduct that occurs on the bus between employees could be
so serious that one might conclude that such behavior would
be likely to reoccur when children were present. However,
that is certainly not the case here, and for Jeff Cohen to in-
sist that the presence of children on the bus at the time
would not have mattered at all is simply not believable and
symptomatic of much of his testimony. Clearly, whether chil-
dren were present at the time of the argument would have 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17This fact is further confirmed by Cohen's testimony that Serranoand Velez were the only employees terminated by it in 1991.had some bearing on how serious Respondent would haveviewed the argument. Based on the position paper, it is obvi-
ous that whatever the extent of the confrontation, Respondent
would have considered it to be a more serious transgression
if it had happened in the presence of children.Respondent also emphasizes the alleged necessity for thematron and driver to get along with each other, and points
to Serrano's own request for another driver as an admission
that this was the case. However, Cohen admitted that Re-
spondent has in the past granted requests of an employee to
change drivers or routes, ``if it is in the best interests of the
Company.'' Here, although Serrano had asked to be switched
to another route (primarily because of Velez' driving) Cohen
gave no testimony as to why he did not grant her request in
the first place (before the argument) or after the confronta-
tion between Velez and Serrano. In this regard, it is espe-
cially significant that Wimpy Cohen initially told Serrano
that he would get her a better run, if she would willingly ac-
cept her layoff and not return until after March 15 (the day
of the election). Thus, Wimpy Cohen and Respondent obvi-
ously felt that it was ``in the interest of the company'' not
only to change her route but also to promise her a better run,
but only if she accepted her layoff and presumably did not
vote in the election.Moreover, the fact that Velez, even if he was terminatedat the same time as Serrano, and for the same reason, may
not have been a union supporter does not meet Respondent's
burden of proof. Thus, where as here, there is strong evi-
dence of animus, and the explanations given for the dis-
charge of Serrano are not credible, the fact that an employee
(Velez) other than solely the employee who engaged in pro-
tected activity (Serrano) was discharged does not preclude a
finding of discriminatory intent. Consumers Asphalt Co., 295NLRB 749, 752 (1989); Alliance Rubber Co., 286 NLRB645, 647 (1987).Thus, the inference would be warranted that Velez' termi-nation, even if established, was merely a pawn in Respond-
ent's plan to rid itself of an unwanted union adherent and to
validate its discharge of Serrano. De Jana Industries, 305NLRB 845 (1991); Dawson Carbide Industries, 273 NLRB382, 389 (1984).Finally, I would also note that Respondent did not termi-nate two employees who engaged in clearly more serious
misconduct than Serrano. Thus, Respondent admitted that in
the winter of 1991, a driver and a matron employed by Re-
spondent left a young child on the bus, went to breakfast,
and returned finding the child crying. Neither of these em-
ployees was terminated, which tends to show that Respond-
ent rarely discharges employees17and is in my view evi-dence of disparate treatment, because Respondent discharged
Serrano without a warning for committing an obviously less
serious transgression than these two other employees.Accordingly, based on the foregoing analysis and authori-ties, I conclude that Respondent has failed to meet its heavy
burden of establishing by a preponderance of the evidence
that it would have laid off or discharged Serrano absent her
protected conduct. Therefore, I find that Respondent has vio-
lated Section 8(a)(1) and (3) of the Act, as alleged in the
complaint.B. Case 29±CA±15893I have found above that 2 days after the election, JeffCohen told Johnson, who had been the observer for Local
1181, that she shouldn't have involved herself with the
Union, because he had done favors for her in the past. He
reminded her that he had allowed her daughter to work in
her place so she wouldn't lose any pay, when he had at-
tended a funeral. These remarks by Cohen constitute unlaw-
ful warnings and instructions not to get involved in union ac-
tivities; Chelsea Homes, 298 NLRB 813 (1990); EDP Com-puter Systems, 284 NLRB 1232, 1264 (1987); as well as im-plied threats that Johnson's union activities would bring ad-
verse consequences, i.e., Respondent would not do favors for
her as in the past, because she had become involved with the
Union. Gino Morena Enterprises, 287 NLRB 1327, 1328(1988); Ominix International Corp., 286 NLRB 425, 427(1987). I so find.I have also found that Johnson filed charges against Re-spondent in Case 29±CA±15883 on July 30, alleging that her
transfer and subsequent firing were violative of the Act. A
few days later during the course of a grievance filed by her,
Cohen told Johnson to leave the premises because she had
gone to the Labor Board, and that she was not to report back
to work until the Labor Board case was settled, even if there
was work for her in September. I conclude that by these
comments, Respondent has conditioned her recall from layoff
on her withdrawing her unfair labor practice charges, which
is violative of Section 8(a)(1) and (4) of the Act. ContrisPackaging Co., 268 NLRB 193, 212±213 (1983). C.f. GreatLakes Chemical Corp., 298 NLRB 615 (1990).A more difficult question is presented however, as towhether in fact Johnson lost any work as a result of Re-
spondent's unlawful conduct. Although Johnson was recalled
to work on September 20 to her Brookdale run, she claims
that the run began operation (after the summer recess) on
September 13, and was staffed by another matron, whose
name she did not know. Cohen on the other hand testified
that the Brookdale run started on September 20, the date that
Johnson was recalled, and that no one else serviced the run.
As noted, no payroll or other records were introduced into
the record concerning this issue.In my view, the record has been insufficiently developedto determine whether Johnson actually lost any work, as a
result of the discrimination against her, and I shall therefore
leave that question to be determined at the compliance stage
of this proceeding.CONCLUSIONSOF
LAW1. The Respondent, Robin Transportation, Ltd., is an em-ployer within the meaning of Section 2(2), (6), and (7) of the
Act.2. Local 1181±1061, Amalgamated Transit Union, AFL±CIO has at all times material been a labor organization with-
in the meaning of Section 2(5) of the Act.3. By warning and instructing its employees that theyshould not get involved in activities on behalf of Local 1181,and by impliedly threatening that it would not do favors for
employees as it had in the past, because the employees had
supported Local 1181, Respondent has violated Section
8(a)(1) of the Act. 419ROBIN TRANSPORTATION18As noted above, I shall leave to the compliance stage of thismatter the question of whether Johnson lost any work or suffered
any loss of pay as a result of Respondent's unlawful conduct toward
her.19If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''4. By laying off, discharging, and refusing to reinstate itsemployee Janette Serrano, because of Serrano's support for
and activities on behalf of Local 1181, and in order to pre-
vent Serrano from voting in a National Labor Relations
Board-conducted election, Respondent has violated Section
8(a)(1) and (3) of the Act.5. By conditioning the recall from layoff of Delores John-son on her withdrawing her unfair labor practice charges
filed with the National Labor Relations Board, Respondent
has violated Section 8(a)(1) and (4) of the Act.6. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedSerrano, I find it appropriate to order it to reinstate her to
her former position of employment, or if no longer available,
to a substantially equivalent position, without prejudice to
her seniority and other rights and privileges, and make her
as well as Delores Johnson whole for any loss of earnings
suffered as a result of the discrimination against them,18withinterest therein as computed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), and in accordance with theformula approved in F.W. Woolworth Co
., 90 NLRB 289(1950).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Respondent, Robin Transportation, Ltd., Brooklyn,New York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Warning and instructing its employees that they shouldnot get involved in activities on behalf of Local 1181±1061
Amalgamated Transit Union, AFL±CIO or impliedly threat-
ening that it would not do favors for employees as it had in
the past, because the employees supported Local 1181.(b) Laying off or discharging employees because the em-ployees supported or engaged in activities on behalf of Local
1181 or in order to prevent employees from voting in a Na-
tional Labor Relations Board-conducted election.(c) Conditioning the recall of employees from layoff onthe employees' withdrawing charges filed with the National
Labor Relations Board.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Janette Serrano immediate and full reinstate-ment to her former job or, if this job no longer exists, to a
substantially equivalent position, without prejudice to her se-
niority or other rights and privileges previously enjoyed.(b) Make whole Serrano and Delores Johnson for any lossof earnings or other benefits they may have suffered by rea-
son of the discrimination against them in the manner set
forth above in this decision.(c) Remove from its files any reference to the unlawfuldischarge of Serrano and notify her in writing that this has
been done and that evidence of the discharge will not be
used against her in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked ``Appendix.''20Copies of the no-tice, on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, the National Labor Relations Board
has found that we, Robin Transportation Ltd., violated the
National Labor Relations Act, and has ordered us to post this
notice and to keep the promises that we make in this notice.WEWILLNOT
warn or instruct our employees that theyshould not get involved in activities on behalf of Local
1181±1061 Amalgamated Transit Union, AFL±CIO or
impliedly threaten that we would not do favors for employ-
ees as we had in the past, because our employees supported
Local 1181.WEWILLNOT
lay off or discharge our employees becausethe employees supported or engaged in activities on behalf
of Local 1181 or in order to prevent employees from voting
in a National Labor Relations Board-conducted election. 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
condition the recall of our employees fromlayoff on the employees withdrawing charges filed with the
National Labor Relations Board.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Janette Serrano immediate and full rein-statement to her former job or, if this job no longer exists,
to a substantially equivalent position, without prejudice toher seniority or other rights and privileges previously en-
joyed.WEWILL
make whole Serrano and Delores Johnson forany loss of earnings or other benefits they may have suffered
by reason of our discrimination against them plus interest.WEWILL
remove from our files any reference to the un-lawful discharge of Serrano and notify her in writing that this
has been done and that evidence of the discharge will not be
used by us against her in any way.ROBINTRANSPORTATION, LTD.